 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1293 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Expressing support for the goals and ideals of National Child Abuse Prevention Month. 
 
 
Whereas National Child Abuse Prevention Month is observed in April 2010;  
Whereas in 2008, out of an estimated 6,000,000 children referred for investigations and assessments, approximately 772,000 children were determined to be victims of abuse and neglect;  
Whereas in 2008, an estimated 1,740 children died as a result of abuse and neglect;  
Whereas in 2008, an estimated 80 percent of the children who died due to abuse and neglect were under the age of 4;  
Whereas in 2008, of the children under the age of 4 who died due to abuse and neglect, the majority were under the age of 1;  
Whereas abused and neglected children have a higher risk in adulthood for developing health problems, including alcoholism, depression, drug abuse, eating disorders, obesity, suicide, and certain chronic diseases;  
Whereas a National Institute of Justice study indicated that abused and neglected children are 11 times more likely to be arrested for delinquent behavior as juveniles, and are 2.7 times more likely to be arrested for violent and criminal behavior as adults;  
Whereas an estimated 1/3 of abused and neglected children grow up to abuse or neglect their own children;  
Whereas providing community-based services to families impacted by child abuse and neglect is less costly than the emotional and physical damage inflicted on children who have been abused and neglected, providing services to abused and neglected children (including child protective, law enforcement, court, foster care, or health care services), or providing treatment to adults recovering from child abuse; and  
Whereas child abuse and neglect has long-term economic and societal costs: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses support for the goals and ideals of National Child Abuse Prevention Month;  
(2)recognizes and applauds the national and community organizations that work to promote awareness about child abuse and neglect, including by identifying risk factors and developing prevention strategies; and  
(3)supports efforts to— 
(A)increase public awareness of prevention programs relating to child abuse and neglect; and  
(B)reduce the incidence of child abuse and neglect in the United States.  
 
Lorraine C. Miller,Clerk.
